Per Curiam.
While plaintiffs state a good cause of action and should prevail upon a trial if their allegations are sustained by proof (Old Dearborn Co. v. Seagram Corp., 299 U. S. 183; Bourjois Sales Corp. v. Dorfman, 273 N. Y. 167; Port Chester Wine & Liquor Shop, Inc., v. Miller Bros., 253 App. Div. 188), we think that upon the papers in support of the original motion for a prehminary injunction, the facts were not sufficiently established to warrant the granting of the temporary relief sought. It is to be noted that the action itself, if expeditiously prosecuted, might have been disposed of by trial at Special Term long before the argument of this appeal.
The orders should be, accordingly, affirmed, with twenty dollars costs and disbursements.
Present — O’Malley, Townley, Untermyer, Dore and Cohn, JJ..
' Orders unanimously affirmed, with twenty dollars costs and disbursements.